Per Curiam: In deciding this case, the Branch Appellate Court for the First District delivered the following opinion: “Appellant denied that he so willfully deserted or absented himself, and states that he has always been and now is willing to live with his said wife. There is direct conflict in the testimony of the parties upon material matters. Appellant states that he left his wife, because she refused to live with him any longer, and told him that he could go his way, and she would go hers; that she had herself taken the lease of the apartments they occupied, and that he must vacate. He says he after-wards went there several times until she asked him not to call, and that, upon each and every visit, he asked her to come back and live with him. Appellee, on the other hand, says she does not know why he left her, except that he had threatened to do so many times; that her health was such that she was obliged to refuse him marital rights; that this made him so dissatisfied she hardly received from him ordinary courtesy; that it was this refusal which caused him to leave her. She says that he came back two or three times in an intoxicated condition; that she did not want him to come in such a way, and did tell him not to come again. Appellant asserts that he told her he was willing to live with her without claiming marital rights, which she denies, and he says that he was not intoxicated when he called on her, and has never had that habit. “It is, however, undisputed, first, that the parties separated, appellant leaving his wife and child in the apartments they then occupied, and they have not since that separation—a period of more than two years—lived together as husband and wife; and, second, that during that time appellant has not contributed to her support, or to the support of their daughter and only child, who has remained in the care and custody of the mother. We are obliged to concur in the view of the trial judge, that the evidence warranted the finding in favor of appellee. A consideration of the whole evidence compels the impression that appellant voluntarily left her, and that he did not, in good faith and with a sincere desire to effect a reconciliation, make any serious effort to induce appellee to resume with him the marital relation. “It appears that appellee has some means of her own, and is abundantly able to support the child, as she has done since the separation without aid from appellant. The decree grants her the custody of the child, and no other relief except the dissolution of the marriage tie. Finding no error, the1 decree must be affirmed.” We concur in the foregoing views, expressed by the Appellate Court, and in the conclusion there announced. Accordingly, the judgment of the Appellate Court, affirming the decree of the circuit court, is affirmed. Judgment affirmed.